Abatement Order filed December 5, 2013.




                                   In The

                   Fourteenth Court of Appeals
                                ____________

                           NO. 14-13-00568-CV
                                ____________

        LIZZIE J. LOVALL, INDIVIDUALLY; KEITH L. SHAW;
      INDIVIDUALLY: KENNETH L. YOUNG; INDIVIDUALLY; KIM L.
                    SHAW, INDIVIDUALLY, Appellants

                                     V.

    HARRIS COUNTY, TEXAS, INDIVIDUALLY, OFFICIALLY AND
       VICARIOUSLY; MAY WALKER, CONSTABLE, PRECINCT 7,
      INDIVIDUALLY; RUTH MCDUGLE, INDIVIDUALLY; DARLA
       TURNER, INDIVIDUALLY; JOHN K. GEORGE, OFFICIALLY,
      INDIVIDUALLY; GOW-MING CHAO, INDIVIDUALLY; ET AL,
                            Appellees


                  On Appeal from the 190th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2011-23410

                         ABATEMENT ORDER

     According to information provided to this court, this appeal is from a
judgment signed May 22, 2013. Appellants filed a notice of appeal on June 20,
2013. Appellants filed a document on October 7, 2013 that this court is liberally
construing as an affidavit of indigence filed in this court. See Tex. R. App. P.
20.1(d)(2). On December 3, 2013, the district clerk filed a contest to appellant’s
affidavit of indigence.

      The Rules of Appellate Procedure permit appellant to file an affidavit of
indigence in the appellate court. If the affidavit is filed in an appellate court, and a
contest is filed, the court may refer the matter to the trial court with instructions to
hear evidence and grant the appropriate relief. Tex. R. App. P. 20.1(h)(4).

      Accordingly, we refer the matter to the trial court and direct the trial court to
hold a hearing and make written findings as to whether appellant is entitled to
proceed without advanced payment of costs.

      The court reporter shall file a reporter’s record from the hearing and any
exhibits admitted at the hearing on the contest to appellant’s claim of indigence.
The record of the hearing and the trial court’s written findings shall be filed with
the clerk of this court on or before 30 days from the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s ruling on indigence has been completed. The court will also consider
an appropriate motion to reinstate the appeal filed by any party.             It is the
responsibility of any party seeking reinstatement to request a hearing date from the
trial court and to schedule a hearing in compliance with this court’s order. If the
parties do not request a hearing, the court coordinator of the trial court shall set a
hearing date and notify the parties of such date.



                                        PER CURIAM